Citation Nr: 0527784	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1974 to March 
1976.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In June 2004, the veteran testified in 
support of his claim at a Travel Board hearing at the Chicago 
RO.    


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim. 

2.  An examiner noted that the veteran had flat feet on 
entrance examination. 

3.  The veteran had a temporary flare-up, rather than 
aggravation, of his preexisting flat feet in service.  

4.  The veteran's flat feet are a congenital defect.

5.  The veteran is not shown to have additional disability 
from service due to disease or injury superimposed upon his 
flat feet.  


CONCLUSION OF LAW

Disability due to flat feet was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal and the Board must ensure that the veteran has been 
afforded appropriate notice and assistance.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA must inform the claimant and the 
claimant's representative as to the evidence to be provided 
by the claimant and that evidence VA will attempt to obtain 
on behalf of the claimant.

VA must ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this appeal does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

Duty to Notify

Notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
119-20 (2004), the United States Court of Appeals for 
Veterans Claims specifically held that the VCAA requires VA 
to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21.  The Court clarified that VA's 
regulations implementing amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  Id. at 120, 122-124. 

In this case, the RO provided the veteran VCAA notice by 
letter dated July 2002, before initially denying the 
veteran's claim in a rating decision dated December 2002.  
The timing of such notice thus reflects compliance with the 
legal requirements in Pelegrini II.  The content of this 
notice considered in conjunction with the content of other 
documents sent to the veteran during the course of this 
appeal also reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.  

In the July 2002 letter, the RO acknowledged the veteran's 
claim, explained to him the evidence needed to substantiate 
that claim, indicated whether he needed to submit such 
evidence or whether VA would do so, notified him of VA's duty 
to assist, and informed the veteran that it was developing 
his claim pursuant to that duty.  The RO noted that it would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, including medical records, 
employment records, and records from other federal agencies, 
but that ultimately, it was the veteran's responsibility to 
submit evidence to support his claim.  The RO indicated that 
if the veteran wished VA to obtain medical reports on his 
behalf, he should sign enclosed forms authorizing their 
release; otherwise, he should send all pertinent evidence 
directly to VA.  

Moreover, in a rating decision dated December 2002, the 
statement of the case issued in April 2003, and a 
supplemental statement of the case issued in August 2003, the 
RO provided the veteran some of the same information 
furnished in the July 2002 letter.  The RO noted the reasons 
that the veteran's claim was denied, the evidence it had 
considered in denying that claim, and the evidence still 
needed to substantiate that claim.  As well, the RO furnished 
the veteran the provisions governing VA's duties to notify 
and assist.   

Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service medical records and VA treatment records.  

In a written statement received in September 2002, the 
veteran inquired as to the location of various pre-service 
and service medical records, including an enlistment 
examination report, and records from the dispensary and 
hospital at Fort Leonard Wood, records from Fort Ord, 
California, and records related to his discharge, all of 
which would allegedly show that he received treatment for 
flat feet in service.  He then questioned whether VA had a 
duty to locate these records.  In response, the Board notes 
that VA's duty to assist includes obtaining the referenced 
records.  However, VA has satisfied this duty by securing 
such records and associating them with the claims file.  
Since doing so, the veteran has not identified any other 
pertinent, outstanding evidence for VA to obtain.  Rather, he 
has indicated that he received treatment for flat feet in 
service, from 1974 to 1996, and again in 2002, at a VA 
Medical Center.  Records of this treatment are part of the 
claims file.  

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him a VA 
compensation examination of his feet in October 2002, during 
which an examiner discussed the etiology of the veteran's 
flat feet.  The RO subsequently determined that the report of 
this examination was inadequate to decide the veteran's claim 
and requested the VA examiner to provide a more comprehensive 
opinion as to the etiology of the veteran's flat feet.  
Thereafter, in an addendum dated July 2003, the VA examiner 
complied.  However, pursuant to VHA Directive 2000-049, dated 
December 13, 2000, and the VCAA, the Board also requested 
another medical advisory opinion from a VA podiatrist.  This 
March 2005 written opinion is of record and a copy was 
provided to the veteran and his representative.  In May 2005, 
the veteran requested additional time to obtain a medical 
opinion from a VA doctor.  The case was subsequently referred 
to the veteran's representative for further review.  No 
additional evidence has been received from the veteran.  

Under the facts of this case, the Board concludes that "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what additional evidence he should 
submit to substantiate his claim."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims).  Given that VA has done 
everything reasonably possible to notify and assist the 
veteran, the record is ready for appellate review.   

II.  Analysis of Claim

The veteran seeks entitlement to service connection for flat 
feet.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Some disabilities are considered congenital and developmental 
in nature and are not deemed diseases for VA purposes.  
However, under certain circumstances, service connection may 
be granted for such disorders if they are shown to have been 
aggravated during service.  See 38 C.F.R. § 3.303(c); 
VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 
1990).  In a precedent opinion, VA's General Counsel 
indicated that, for service connection purposes, there is a 
distinction under the law between a congenital or 
developmental "disease" and a congenital "defect."  
Congenital diseases may be service connected if the evidence 
as a whole shows aggravation in service within the meaning of 
VA regulations.  A congenital or developmental "defect" may 
not be service connected in its own right, but service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect in service.  
VAOPGCPREC 82-90.  

In order to prevail in a claim for service connection, 
"there must be medical evidence of a current disability, see 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza [v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 
(1993)]."  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for VA 
benefits.  The Secretary shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

According to written statements submitted during the course 
of this appeal and argument presented at the veteran's June 
2004 hearing, the veteran and his representative allege that 
the veteran is entitled to service connection for flat feet 
on an aggravation basis.  They argue that the medical record 
establishes aggravation by showing that the veteran's flat 
feet were asymptomatic on entrance examination, but became so 
severe during service that they necessitated a medical 
discharge and continue to affect his ability to function.  
The veteran's representative asserts that a July 2003 written 
opinion of a VA physician places the veteran's appeal in 
relative equipoise and entitles the veteran to the benefit of 
the doubt in the resolution of his claim.  The veteran's 
representative points out that the VA physician's first 
opinion, rendered in October 2002, is unfavorable to the 
veteran while the second opinion, rendered in July 2003, is 
favorable to the veteran.

Under the law, the veteran who served for at least six months 
during a period of war or during peacetime on or after 
January 1, 1947, is presumed to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects noted at the time of entrance, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 
2002); see VAOPGCPREC 3-2003 (July 16, 2003) (holding that VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service, and that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 
1132 to the extent that it states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service); see also Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004) (holding that VA, rather than the 
claimant, bears the burden of proving that a disability 
preexisted service and was not aggravated therein); 70 Fed. 
Reg. 23,027, 23,029 (May 4, 2005) (applies to claims pending 
on or filed after May 4, 2005).  

The term "noted" denotes only such conditions that are 
recorded in examination reports.  38 C.F.R. § 3.304(b) 
(2004).  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In this case, the veteran had active service from October 
1974 to March 1976.  On entrance examination conducted in 
October 1974, an examiner noted that the veteran had abnormal 
feet, specifically, second degree pes planus, asymptomatic.  
The veteran may therefore not be presumed to have been in 
sound condition with regard to his feet on his entrance into 
service.  Based on the notation of flat feet on the October 
1974 report of entrance examination, the Board finds that the 
veteran's flat feet preexisted service.  

Once a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A preexisting disease will be considered to 
have been aggravated by military service when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2004).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that 38 C.F.R. § 
3.306(b), which provides that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C. § 1111, properly 
implements 38 U.S.C. § 1153, applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. § 
1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. 
§ 1111).

The veteran's service medical records show that, on four 
occasions in January 1976, the veteran sought treatment for 
extreme foot pain when standing, walking and running.  
X-rays showed second degree bilateral pes planus.  Examiners 
characterized the pes planus as symptomatic and indicated that 
this condition existed prior to service.  In February 1976, a 
Medical Board determined that the veteran had severe, 
symptomatic, congenital flat feet, a condition that had not 
responded to treatment and was interfering with the veteran's 
ability to perform his duties.  The Board recommended discharge 
from service based on that condition.  On the separation 
examination in February 1976, the examiner noted bilateral pes 
planus, severe, symptomatic.  

According to post-service medical records, the veteran did not 
again report complaints associated with his flat feet until 2002.  
During that year, he sought treatment for painful, tired, aching, 
burning feet.  X-rays showed mild hypertrophic degenerative 
osteoarthritis, bilateral feet, and a tiny plantar spur of the 
calcaneal bone.  A physician diagnosed bilateral pes planus and 
alcoholic bilateral paresthesias.  In October 2002, July 2003, 
and March 2005, a VA examiner and a VA podiatrist confirmed the 
former diagnosis.  

Two medical professionals have addressed whether the veteran's 
preexisting flat feet increased in disability during service such 
that his flat feet may be considered to have been aggravated 
therein.  In October 2002, a VA examiner evaluated the veteran 
for compensation purposes, diagnosed bilateral pes planus that 
preexisted service, and determined that it was not at least as 
likely as not that that condition was aggravated beyond normal 
progression or became permanently worse during military service.  
He explained that pes planus was a very common congenital 
condition that would not become symptomatic absent a fracture or 
major ligamentous injury, neither of which was documented in the 
veteran's service medical records.  He questioned why the veteran 
was discharged for such a condition.  

In July 2003, the same VA examiner elaborated on his prior 
opinion.  He indicated that he agreed that the veteran had 
severe, symptomatic, bilateral pes planus on discharge in 1976, 
and that in some way and to some degree the veteran's service 
aggravated this pre-service condition.  He explained that, 
traditionally, the degree to which pes planus could be aggravated 
by ambulation, running, hiking, or even the most intensive 
physical exertion would be limited and certainly would not 
produce severe long-term disability.  He concluded that the 
veteran's flat feet became more symptomatic, or more 
specifically, caused more foot pain, during service than the 
veteran experienced prior to service.   

In March 2005, a VA podiatrist responded in a written opinion 
to the following questions posed by the Board: (1) Is 
congenital, flexible pes planus best medically characterized 
as a defect or a disease; (2) Did the veteran experience a 
permanent worsening, or just a symptomatic flare-up of his 
congenital, flexible flat feet in service; (3) Was any 
permanent worsening of the congenital, flexible flat feet due 
to the natural progress of the disorder; and (4) If the 
veteran's congenital, flexible flat feet permanently 
increased in severity in service beyond normal progression, 
is it likely, unlikely, or at least as likely as not that any 
of the veteran's current bilateral foot symptoms are 
attributable to such worsening in service?  

The VA podiatrist characterized the veteran's congenital, 
flexible pes planus as a defect.  He opined that the 
veteran's flat feet became symptomatic in service secondary 
to training exercises, which caused stress, and characterized 
the manifestation of that symptomatology as a flare-up.  He 
explained that the veteran's pes planus would naturally 
progress, worsen, and reveal symptoms as he aged and gained 
weight because the aging process weakened ligaments and 
tendons that support the feet.  The podiatrist concluded that 
the current, permanent increase in the veteran's pes planus 
was unlikely attributable to such worsening in service.  

Both of the aforementioned doctors agree that the veteran's 
flat feet became symptomatic during service because of 
activities that caused stress on the feet.  Neither doctor 
characterized this manifestation of symptomatology as 
permanent.  Rather, according to the first VA examiner, 
traditionally, the degree to which pes planus may be 
aggravated by activity, even the most intensive physical 
exertion, is limited and would not produce long-term 
disability.  According to the VA podiatrist, the 
manifestation of such symptomatology in service represented a 
flare-up.  He explained that congenital, flexible pes planus 
naturally dissipates once stress on the feet is alleviated 
unless there is a specific incident causing injury to the 
feet.  

As previously discussed, temporary or intermittent flare-ups 
of a preexisting injury or disease may not be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened.  In this case, the only 
medical opinions of record establish that the in-service foot 
symptomatology was temporary, representing a flare-up.  Given 
those opinions, the lack of any contrary opinion and because 
there is no competent medical evidence establishing that the 
underlying condition of the veteran's feet, rather than his 
foot symptoms, worsened in service, the veteran's preexisting 
flat feet may not be considered to have been aggravated in 
service.  

Even assuming otherwise, the veteran's claim would still not 
succeed.  According to the VA podiatrist, the veteran's 
congenital, flexible pes planus is a defect.  As previously 
indicated, congenital diseases may be service connected if 
the evidence as a whole shows aggravation in service, but a 
congenital defect may not be service connected in its own 
right.  Service connection for such a condition may be 
granted only if there is evidence of additional disability 
due to disease or injury superimposed upon such defect in 
service.  In this case, the veteran does not allege, and the 
record does not show, any such superimposed disability.  

Based on the evidence, the Board concludes that flat feet 
were not incurred in or aggravated by service.  The evidence 
is not in relative equipoise; therefore, the veteran may not 
be afforded the benefit of the doubt in the resolution of 
this claim.  Rather, the preponderance of the evidence is 
against the claim.  In the event that the veteran receives 
further medical opinion or other pertinent evidence, he may 
of course apply at any time to reopen the claim by submitting 
such evidence to the RO.  









ORDER

Service connection for flat feet is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


